Citation Nr: 1501260	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of ventral
hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to May 1968 and from June
1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a rating
decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma.

The Veteran testified via videoconference before the undersigned Veterans Law
Judge in December 2011.  A transcript of his hearing has been associated with the record.

The Board remanded the appeal for additional development in April 2014.  It has been returned to the Board for appellate consideration.


FINDING OF FACT

Residuals of ventral hernia surgery were not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of ventral hernia surgery have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.358 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A September 2009 letter discussed the evidence necessary to support a claim for benefits under 38 U.S.C.A. §§ 1151.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA treatment records have been associated with the record.  Opinions have been sought from VA physicians, and the Board finds that the most recent June 2014 medical opinion report to be adequate in that the Veteran's voluminous records were reviewed by a neutral, skilled provider who reviewed the Veteran's history prior to rendering her findings and opinions.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and testimony was provided concerning the Veteran's contentions.  Following the hearing, the case was remanded in order to obtain additional VA treatment records and to obtain another VA medical opinion.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151 filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014). 

From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151, all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event. 

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2014)).  In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1). 

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

VA treatment records indicate that in April 1993, the Veteran reported to a VA provider that he had felt a previous hernia repair pop one and a half years previously when he lifted boxes.  He related that the hernia had gradually progressed in size.  In July 1993, the Veteran underwent ventral abdominal hernia repair.  Examination revealed a 6 cm by 6 cm ventral hernia which was reducible when the Veteran was supine.  In August 1993, the Veteran was noted to be doing well since surgery.  In September 1993, he reported that he had returned to work.

A VA discharge summary indicates that the Veteran again underwent ventral hernia repair on November 11, 2001.  When he presented for treatment, he reported a 12 hour history of abdominal pain in the left lower quadrant.  The provider noted a 10+ year history of umbilical and ventral hernias with three previous repairs.  The Veteran reported that the most recent repair failed shortly following the procedure.  Physical examination revealed an obese, distended abdomen with a 15 cm ventral hernia containing a palpable, peristaltic loop of bowel.  There were bowel sounds present, and the Veteran was exquisitely tender to palpation over the site.  On November 11, 2001, at 7:24 am, the Veteran signed a consent form for the surgical procedure.  In so doing, he affirmed that the expected results and medical alternatives for the procedure had been explained and that he had been given an opportunity to ask questions.  He acknowledged that no guarantees had been given to him regarding the procedure and that he may refuse the procedure.  Emergency surgery was performed, for ventral hernia repair and assessment of the bowel.  The Veteran tolerated the procedure well and was taken to the surgical intensive care unit where he remained for two days postoperatively due to respiratory difficulties.  His diet at the time of discharge was full and regular, and there were no outstanding issues.  The author of the discharge summary noted that the Veteran had persistent drainage from one drain, but that there was no sign of infection or systemic disease at the time of discharge.  He was discharged on November 18, 2001.

The Veteran returned to the VA hospital on November 23, 2001, with a report that the surgical drain had stopped draining, in addition to fever.  The provider noted that the Veteran's white blood count was elevated and that his belly was tender.  On physical examination, his belly was indurated and tender.  The surgical staples were removed and the wound was packed.  The Veteran was begun on intravenous antibiotics, which were continued for five days.  He improved, and was continued on twice per day dressing changes.  The wound granulated well and showed no further signs of local or systemic infection.  Arrangements were made for home health once per day for dressing changes.  He was stable at discharge on December 1, 2001.

On the afternoon of December 4, 2001, the Veteran presented to a VA emergency department complaining of increasing pain since the previous day.  He also reported increasing green, foul smelling drainage since that morning, with two episodes of nausea and vomiting.  Examination revealed a large open wound at the site of the prior ventral hernia repair, with foul smelling discharge.  
The Veteran was readmitted due to wound dehiscence and evisceration.  The provider noted that on his return, the Veteran had green fluid draining from the wound.  

On December 5, 2001, at 4:29 am, a staff nurse called a surgery resident regarding drainage to the Veteran's abdomen.  She was told that it would be taken care of on rounds in the morning.  At 5:26 am, the nursing staff was advised that the team would change the dressing in about one hour.  The dressing was opened on rounds on December 5, 2001, and the midline incision was noted to have eviscerated, and the small bowel was protruding from the wound.  The Veteran was emergently taken to the operating room where his abdomen was extensively irrigated and a section of the small bowel was resected.  Vicryl mesh was placed and the wound was left open to granulate.  The wound was then packed twice per day, and showed significant improvement.  The provider noted that the plan was to cover the granulation tissue with a split thickness skin graft when the granulation had progressed to an appropriate level.  The Veteran was discharged on December 18, 2001.

The Veteran returned to the VA medical center emergency room later on December 18, 2001, complaining of fever, chills, and rigors several hours after discharge from the surgery service.  He was admitted for wound care.  Examination revealed a soft, nontender abdomen with a dressing in the center.  Under the dressing there was a large wound in the center of the anterior abdominal wall.  There was no oozing or discharge, no rebound tenderness, no hepatosplenomegaly, and no palpable masses.  Bowel sounds were active.  The Veteran was taken to surgery for an exploratory laparoscopy with segmental bowel resection, debridement of necrotic tissues, and closure of the wound.  Daily dressing changes were conducted, and following one episode of yellow odorous drainage, surgery ordered changes to the dressings.  The Veteran was discharged on January 8, 2002, with scheduled home health care.  

The Veteran was seen in follow up on January 25, 2002.  The provider noted that the Veteran had an open granulating wound.  Physical examination revealed that the wound was in a good state of healing with pink granulation tissue and no signs of infection.  There was no drainage, odor, or edema.  

In February 2002, the Veteran reported that the wound had greenish drainage periodically.  He denied fever or gastrointestinal symptoms.  He requested a complete work release.  

In March 2002, a VA provider noted that the wound had decreased in size by several centimeters, and was then softball sized.  Granulation tissue was good, though the provider noted some greenish tissue on the dressing.  

A March 2002 VA community nurse coordinator note indicates that the Veteran had poor technique in dressing his wound.  Later in March 2002, the home care agency reported that the Veteran was working and could not be found at home.  They reported that the Veteran had poor technique dressing his wound, involving lack of compliance with how the dressing was done and actually changing the dressing.  The provider noted that the Veteran had missed his most recent general surgery appointment.  

In February 2003, the Veteran presented to a VA emergency department.  He reported that he coughed that morning and the wound began to bleed profusely.  Physical examination revealed an obese abdomen with a profusely bleeding open wound, positive for a moderate amount of stool coming from within the wound.  On general surgery consultation, the Veteran's history was reviewed.  Examination revealed a 15 cm by 10 cm ventral defect with omentum and colon in the wound.  The colon was open and leaking stool, and there were three areas of brisk venous bleeding.  The plan was operative repair with diverting colostomy/mucous fistula.  The report of this consultation was signed by a surgery resident on February 5, 2003, at 6:45 am.  On February 5, 2003, at 7:00 am, the Veteran signed a consent form for surgery.  In so doing, he affirmed that the expected results and medical alternatives for the procedure had been explained and that he had been given an opportunity to ask questions.  He acknowledged that no guarantees had been given to him regarding the procedure and that he may refuse the procedure.  An addendum note by another surgery resident, signed that date at 7:11 am, indicates that the Veteran's options were discussed, including ostomy, mesh, and vac-pac closure.  This physician also noted that he discussed with the Veteran the risks of surgery, including infection, sepsis, wound breakdown, pneumonia, bleeding, stroke, myocardial infarction, and death given the Veteran's comorbidities and prior surgical history.  The Veteran was transferred from the emergency department at 7:42 am.

A brief operative note dated on February 5, 2003 at 11:46 am indicates that the Veteran underwent bowel resection and ventral hernia closure.  Postoperatively, the wound appeared to be healing well, with no sign or symptoms of infection or hemorrhage.  The Veteran was transferred from the surgical intensive care unit.  He was discharged on February 12, 2003.

The Veteran was readmitted with a wound infection on February 19, 2003.  Two days later, the wound appeared to be improving.  He was discharged on February 21, 2003.

In March 2003, the Veteran presented for a wound check.  He reported minimal pain when cleaning the wound.  Physical examination revealed an 18 cm wound in the midline of the abdomen, healing nicely.  Granulation tissue was present with a small amount of pus in the wound.  Later in March 2003, the Veteran requested a work release.  The provider noted that the Veteran was released to work as a shuttle driver but that he should continue to use lifting precautions and a hernia belt.  

In September 2009, the Veteran submitted the instant claim.  He expressed his belief that the triage procedures at the Oklahoma City VA Medical Center were neglectful because they failed to take action to care for his open wound.  

In October 2009, the Veteran stated that in November 2001, he was left in the emergency room from 6:00 am to 8:00 pm with bile running into his abdomen.  He also described the events of February 2003, and maintained that he had bile running into his abdomen at that time as well.  He noted that he was not admitted to surgery until after 5:00 am and that surgery did not commence until 11:00 am.  He indicated that in April 2009 the surgery clinic advised him that they could not operate.  He argued that he had suffered greatly due to the negligence of the Oklahoma City VA Medical Center's inability to treat him in an effective and healing manner.  

In his June 2010 notice of disagreement, the Veteran stated that he presented to the emergency room at 5:15 am and was not taken to surgery until 8:00 pm.  He noted that during that time, bile ran into his abdomen.  He stated that he was told that there were no doctors to operate, and that his incision was infected.  

In a June 2010 statement, the Veteran's brother indicated that he met his brother at the emergency room, but that he had to leave at 7:30 am to go to work.  He stated that when he returned later that evening, the Veteran was taken to prepare for surgery at 8:00 pm.

A VA physician reviewed the record and offered an opinion in May 2011.  After discussing the Veteran's history she stated as follows: 

After review of all of the pertinent medical records it is this examiner's opinion that it more likely than not that the veteran's claimed disability of residuals of ventral hernia repair became worse as a result of the VA treatment.  There is no evidence that the additional disability resulted from carelessness, negligence, lack of
skill or similar incidence of fault on the part of the VA personnel.  Although the complications of the surgery could have been reasonably foreseen the severity of additional disability resulting from the event could not have been reasonably foreseen by the health care providers.

She further noted that surgical wound infections and poor healing are unfortunate
and uncommon complications of surgery, but such is a reasonably foreseeable
outcome.  She noted that a consent note of November 1, 2001 was documented in the Veteran's chart.  The Board reviewed this opinion in April 2014 and determined that the opinion report contained internal inconsistency in that the physician indicated that the complications could have been reasonably foreseen but that the severity of the additional disability could not have been reasonably foreseen.  The Board determined that it was unclear whether the physician's  conclusions supported a finding that the proximate cause of additional disability was an event which was not reasonably foreseeable.  The appeal was remanded for an additional clarifying opinion.
 
During his December 2011 hearing, the Veteran testified that in 2001 he spent 14 hours in the emergency room because there were no doctors to operate.  He argued that he could have been sent to the University medical center across the street.  He contended that the residuals from this treatment were the result of him waiting in the emergency room for such a long period.  He indicated that subsequent to his most recent surgery the mesh gave out and his intestines were hanging out.  

In June 2014, the Veteran's claims file was reviewed by a VA physician.  She carefully recited the Veteran's history.  She noted that a May 2011 VA outpatient report described the Veteran's abdominal wounds.  She stated that she had reviewed many, many hundreds of pages of medical records and correspondence, including the electronic claims file, VA treatment records, and the hearing transcript, lay statements, and the previous opinion.  She acknowledged that the question to be addressed was whether VA acted improperly while delivering medical care to the Veteran in November and December 2001 and in February 2003.  She noted that the Veteran had many chronic illnesses and that many of those illnesses were present in 2001 and 2003.  She noted that such conditions included diabetes, morbid obesity, chronic obstructive pulmonary disease, tobacco abuse, history of substance abuse, fair to poor medical compliance, abdominal wall herniation, and mental illness.  

The physician first addressed the events of February 2003, noting that things appeared "pretty straightforward."  She noted that the abdominal scar/wound/hernia opened after the Veteran coughed, and the site began to bleed.  She noted that the Veteran was seen right afterwards, and surgery was performed that day, including bowel resection and surgical closure of the ventral hernia.  She indicated that the Veteran was discharged on February 12, 2003, with exacting wound care instructions.  She noted that, unfortunately, he was readmitted on February 20, 2003 with a wound infection.  She indicated that the Veteran responded well to antibiotics and was again discharged, with instructions on wound care.  She concluded that there was no delay in care and no delay in his being readmitted.  

She acknowledged that the events of November and December 2001, with extension into January through March 2002, were more complicated.  She noted that the Veteran underwent surgery on November 11, 2001 on an emergent basis for incarcerated ventral abdominal wall hernia, and indicated that the surgery went well with the Veteran being discharged on November 18, 2001.  She noted that on discharge, a drain remained, but that home health care was arranged, and the Veteran was given strict instructions for wound and drain care.  She indicated that the Veteran returned on November 23, 2001 reporting that the drain was no longer draining and that he had a fever.  She noted that on readmission to the surgery service, antibiotics were restarted and the wound was reopened, per protocol.  She related that the Veteran did fairly well, but that the wound had to be left open and that extensive dressing changes were necessary.  She stated that the Veteran was again instructed on wound care and home health was again instituted, prior to the Veteran's discharge on December 1, 2001.  She noted that on the morning of December 4, 2001 the Veteran's sister called to express concern over copious drainage and fever; it was recommended that the Veteran visit the emergency department to be seen by his primary care provider, but he did not arrive until later that evening so he was seen by an emergency room physician.  She indicated that he was admitted to the surgery service in the early morning of December 5, 2001, and that the nursing staff reported to the surgery team that the dressing which had been changed in the emergency room had become soiled with foul smelling drainage.  She noted the team's response that they would see the Veteran within one or two hours, on morning rounds.  She pointed out that it was reasonable that the Veteran wait as morning rounds are typically quite early.  She indicated that, for unknown reason, the Veteran was not seen during very early morning rounds; she stated that on a busy surgical service, there are often many critically ill patients, though it was less than ideal that the Veteran was not seen by the surgeons that morning.  She stated that the Veteran was finally seen during the team's afternoon rounds, when it was quickly apparent that the veteran required more emergency surgery due to the high risk of infection.   She noted that despite the critical situation, the Veteran did well in the post-operative period, with quick improvement.  She stated that the wound was left open and twice daily dressing changes were continued for 13 days of hospitalization.  The Veteran was then transferred to the extended care unit for additional wound care.  The VA physician noted that the Veteran was subsequently seen in the surgery clinic and that the wound continued to slowly heal.  

Regarding the question of whether the delay in the Veteran being seen by surgeons on December 5, 2001 led to permanent worsening of his abdominal wall hernia situation, she opined that it did not.  She reasoned that the delay appeared to have had no effect on the long term medical problem.  She noted that the Veteran had already had three surgeries by 2001, and that they had all failed.  She noted that by the time the Veteran was readmitted for wound infection on November 23, 2001, the fourth surgery had already failed and it was necessary to reopen the wound.  She noted that the infection then got worse and the wound opened even more, but this had already occurred by December 5, 2001.  She stated that, given that the Veteran's general medical condition improved quickly after that surgery, it appeared less likely as not that the delay in seeing the surgical team affected the long term outcome.  She explained that when multiple surgeries are required to attempt to fix a recurrent situation, each additional surgery tended to be less likely to give long term resolution.  She pointed out the clinical risk factors associated with a wound infection in a hernia repair, including obesity, diabetes, chronic obstructive pulmonary disease, smoking, and advanced age.  She also discussed intraoperative risk factors and the risks related to use of non-absorbable mesh.  

Records received from the Social Security Administration (SSA) in July 2014 indicate that the Veteran was awarded disability benefits based on diabetes mellitus and a back disability.

The Veteran essentially argues that he has additional disability as the result of hernia repair and subsequent treatment rendered by VA in 2001 and 2003.  While the Board has considered the Veteran's arguments, and notes that he is certainly competent to report symptomatology and when it occurred, it finds that the question of whether he has additional disability in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, a VA provider has carefully reviewed the record and concluded that VA treatment did not lead to permanent worsening of the Veteran's abdominal wall hernia condition.  She pointed out that at the time of treatment in 2001, the Veteran had already had three surgeries, and that when multiple surgeries were required to attempt to resolve a recurrent situation, each additional surgery tended to be less likely to provide a long term resolution.  In assigning high probative value to this opinion, the Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Rather, she carefully reviewed the claims file and recited the pertinent evidence for her report.  The Board thus finds the VA physician's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Having carefully considered the evidence pertaining to the Veteran's claim, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  Simply put, the greater weight of probative evidence is against finding that he suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the residuals were not reasonably foreseeable. 

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability is not warranted.  Accordingly, the claim is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of ventral hernia repair is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


